Title: José Corrêa da Serra to Thomas Jefferson, 20 September 1814
From: Corrêa da Serra, José
To: Jefferson, Thomas


          Sir  Chambersburgh 20 Septr 1814
          After having visited your western states, and attempted in vain to pass through the mountains directly from Lexington (Ky) to Monticello, i have been obliged to come back to Pittsburgh and to this place, from whence as soon as i receive an answer from Philadelphia, that is to say in two or three days i will proceed to pay my
			 respects to you. In the mean time i address to you these few Lines, because the moments are precious in this these circumstances, and i entreat your forgiveness for the impatience of my American feelings.
          Last year i passed three months in the eastern states from whence i did not return to Philadelphia but in winter, i lived with all parties but chiefly with the Leaders of the opposition. I am convinced that though many of them are so by party feelings, or by private interests, still there
			 is among them more treason than from what i remember of our cons conversations, you seemed aware of. Among their followers the greater number by far is composed of dupes whom the Leaders keep together by manyfold artifices, but who are at the bottom very
			 good americans.
			 Treason is more to be feared in the present moment than in any epoch of your history,
			 the only talent ever known in Lord Castlereagh was that of an artful and succesful intriguer. This Last French catastrophe is a striking proof in all its details, and what is more surprizing though Less important, he has in the same
			 time outwitted the Pope and his Cardinals, and by his artifice has rendered them irrevocably his tools to sow discord among the Irish R. Catholics. Would it not be this a fit moment to give rise
			 in
			 the eastern states to committees of public safety? They are an american institution. It seems that if they were prudently instituted and directed they could do much good and prevent the execution
			 of
			 much treasonable plans and practices. You may expect that the Leaders and their trumpets will cry aloud but even that might be made to recoil on them. Party name ought not to exclude any one from being members, all are to be invited as in common danger, but noted party men are to be excluded. I am persuaded that this thing
			 wisely executed will separate from their ranks a vast number of followers. Moments of danger, and invasion are the proper time for such institutions, because all the sincere of whatever party
			 agree
			 in them by the presence of danger; the guilty alone are against them, and they Loose the dupes who followed them. You and the actual government know better the properer steps to be taken, but i
			 expect your pardon for thus meddling in your public affairs. In every case i entreat you to destroy this note because a Portuguese is in circumstances worse than if he had sworn allegiance to the
			 crown of Great Britain.
          My best compliments to Mr and
			 Mrs Randolph, and may all sort of happiness fix itself in Monticello.
          I am with the greatest veneration 
          Sir Your most obedient servtJoseph Corrèa de Serra
        